      Case 2:19-cv-04567-ESW Document 13 Filed 05/08/20 Page 1 of 12



 1
     WO
 2
 3
 4
 5
 6
                           IN THE UNITED STATES DISTRICT COURT
 7
                                FOR THE DISTRICT OF ARIZONA
 8
 9   Verna Ligon,                                    No. CV-19-04567-PHX-ESW

10                         Plaintiff,                ORDER
11
     v.
12
     Commissioner of the Social Security
13   Administration,
14
                           Defendant.
15
16
17
            Pending before the Court is Verna Ligon’s (“Plaintiff”) appeal of the Social
18
     Security Administration’s (“Social Security”) denial of her application for disability
19
     insurance benefits. The Court has jurisdiction to decide Plaintiff’s appeal pursuant to 42
20
     U.S.C. § 405(g). Under 42 U.S.C. § 405(g), the Court has the power to enter, based upon
21
     the pleadings and transcript of the record, a judgment affirming, modifying, or reversing
22
     the decision of the Commissioner of Social Security, with or without remanding the case
23
     for a rehearing. Both parties have consented to the exercise of U.S. Magistrate Judge
24
     jurisdiction. (Doc. 10).
25
            After reviewing the Administrative Record (“A.R.”) and the parties’ briefing
26
     (Docs. 9, 11, 12), the Court finds that the Administrative Law Judge’s (“ALJ”) decision
27
     is supported by substantial evidence and is free of harmful legal error. The decision is
28
     therefore affirmed.
      Case 2:19-cv-04567-ESW Document 13 Filed 05/08/20 Page 2 of 12



 1
                                     I. LEGAL STANDARDS
 2
           A. Disability Analysis: Five-Step Evaluation
 3
           The Social Security Act (the “Act”) provides for disability insurance benefits to
 4
     those who have contributed to the Social Security program and who suffer from a
 5
     physical or mental disability. 42 U.S.C. § 423(a)(1).   To be eligible for benefits based
 6
     on an alleged disability, the claimant must show that he or she suffers from a medically
 7
     determinable physical or mental impairment that prohibits him or her from engaging in
 8
     any substantial gainful activity. 42 U.S.C. § 423(d)(1)(A); 42 U.S.C. § 1382c(A)(3)(A).
 9
     The claimant must also show that the impairment is expected to cause death or last for a
10
     continuous period of at least 12 months. Id.
11
           To decide if a claimant is entitled to Social Security benefits, an ALJ conducts an
12
     analysis consisting of five questions, which are considered in sequential steps. 20 C.F.R.
13
     § 404.1520(a). The claimant has the burden of proof regarding the first four steps:1
14                Step One: Is the claimant engaged in “substantial gainful
15                activity”? If so, the analysis ends and disability benefits are
                  denied. Otherwise, the ALJ proceeds to Step Two.
16
17                  Step Two: Does the claimant have a medically severe
                    impairment or combination of impairments? A severe
18                  impairment is one which significantly limits the claimant’s
19                  physical or mental ability to do basic work activities. 20
20                  C.F.R. § 404.1520(c). If the claimant does not have a severe
                    impairment or combination of impairments, disability benefits
21                  are denied at this step. Otherwise, the ALJ proceeds to Step
22                  Three.
23                  Step Three: Is the impairment equivalent to one of a number
24                  of listed impairments that the Commissioner acknowledges
                    are so severe as to preclude substantial gainful activity? 20
25
                    C.F.R. § 404.1520(d). If the impairment meets or equals one
26                  of the listed impairments, the claimant is conclusively
27                  presumed to be disabled. If the impairment is not one that is
28
           1
               Parra v. Astrue, 481 F.3d 742,746 (9th Cir. 2007).

                                                 -2-
      Case 2:19-cv-04567-ESW Document 13 Filed 05/08/20 Page 3 of 12



 1                  presumed to be disabling, the ALJ proceeds to the fourth step
 2                  of the analysis.

 3                  Step Four: Does the impairment prevent the claimant from
 4                  performing work which the claimant performed in the past?
                    If not, the claimant is “not disabled” and disability benefits
 5                  are denied without continuing the analysis. 20 C.F.R. §
 6                  404.1520(f). Otherwise, the ALJ proceeds to the last step.
 7         If the analysis proceeds to the final question, the burden of proof shifts to the
 8   Commissioner:2
 9                  Step Five: Can the claimant perform other work in the
10                  national economy in light of his or her age, education, and
                    work experience? The claimant is entitled to disability
11                  benefits only if he or she is unable to perform other work. 20
12                  C.F.R. § 404.1520(g). Social Security is responsible for
                    providing evidence that demonstrates that other work exists in
13                  significant numbers in the national economy that the claimant
14                  can do, given the claimant’s residual functional capacity, age,
                    education, and work experience. Id.
15
           B. Standard of Review Applicable to ALJ’s Determination
16
           The Court must affirm an ALJ’s decision if it is supported by substantial evidence
17
     and is based on correct legal standards. Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir.
18
     2012); Marcia v. Sullivan, 900 F.2d 172, 174 (9th Cir. 1990). Although “substantial
19
     evidence” is less than a preponderance, it is more than a “mere scintilla.” Richardson v.
20
     Perales, 402 U.S. 389, 401 (1971) (quoting Consolidated Edison v. NLRB, 305 U.S. 197,
21
     229 (1938)). It means such relevant evidence as a reasonable mind might accept as
22
     adequate to support a conclusion. Id.
23
           In determining whether substantial evidence supports the ALJ’s decision, the
24
     Court considers the record as a whole, weighing both the evidence that supports and
25
     detracts from the ALJ’s conclusions. Reddick v. Chater, 157 F.3d 715, 720 (9th Cir.
26
     1998); Tylitzki v. Shalala, 999 F.2d 1411, 1413 (9th Cir. 1993). If there is sufficient
27
28
           2
               Parra, 481 F.3d at 746.

                                                 -3-
      Case 2:19-cv-04567-ESW Document 13 Filed 05/08/20 Page 4 of 12



 1
     evidence to support the ALJ’s determination, the Court cannot substitute its own
 2
     determination. See Morgan v. Comm’r of the Social Sec. Admin., 169 F.3d 595, 599 (9th
 3
     Cir. 1999) (“Where the evidence is susceptible to more than one rational interpretation, it
 4
     is the ALJ’s conclusion that must be upheld.”); Magallanes v. Bowen, 881 F.2d 747, 750
 5
     (9th Cir. 1989). This is because the ALJ, not the Court, is responsible for resolving
 6
     conflicts and ambiguities in the evidence.       Magallanes, 881 F.2d at 750; see also
 7
     Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995).
 8
            The Court also considers the harmless error doctrine when reviewing an ALJ’s
 9
     decision.   This doctrine provides that an ALJ’s decision need not be remanded or
10
     reversed if it is clear from the record that the error is “inconsequential to the ultimate
11
     nondisability determination.” Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008)
12
     (citations omitted); Molina, 674 F.3d at 1115 (an error is harmless so long as there
13
     remains substantial evidence supporting the ALJ’s decision and the error “does not
14
     negate the validity of the ALJ’s ultimate conclusion”) (citations omitted).
15
                                         II. DISCUSSION
16
            A. Procedural Background
17
            Plaintiff, who was born in 1959, has worked as a caseworker, customer service
18
     representative, dispatcher, and psychiatric technician. (A.R. 42, 62). In 2015, Plaintiff
19
     filed an application for disability insurance benefits.       (A.R. 153-59).     Plaintiff’s
20
     applications alleged that on September 18, 2014, Plaintiff became unable to work due to
21
     back and neck conditions, macular degeneration, diverticulosis, heart murmur, high blood
22
     pressure, Gilbert’s syndrome, and venous insufficiency. (A.R. 62-63). Social Security
23
     denied the applications on December 21, 2015. (A.R. 89-92). Upon Plaintiff’s request
24
     for reconsideration, Social Security affirmed the denial of benefits.         (A.R. 94-99).
25
     Plaintiff sought further review by an ALJ, who conducted a hearing in March 2018.
26
     (A.R. 27-47).
27
            In her June 28, 2018 decision, the ALJ found that Plaintiff is not disabled within
28
     the meaning of the Social Security Act. (A.R. 13-25). The Appeals Council denied


                                                -4-
      Case 2:19-cv-04567-ESW Document 13 Filed 05/08/20 Page 5 of 12



 1
     Plaintiff’s request for review, making the ALJ’s decision the final decision of the Social
 2
     Security Commissioner. (A.R. 1-6). On June 26, 2019, Plaintiff filed a Complaint (Doc.
 3
     1) requesting judicial review and reversal of the ALJ’s decision.
 4
            B. The ALJ’s Application of the Five-Step Disability Analysis
 5
                   1. Step One: Engagement in “Substantial Gainful Activity”
 6
            The ALJ determined that Plaintiff has not engaged in substantial gainful activity
 7
     since September 18, 2014 (the alleged onset date) through September 30, 2016 (the date
 8
     last insured). (A.R. 15). Neither party disputes this determination.
 9
                   2. Step Two: Presence of Medically Severe Impairment/Combination
10                    of Impairments
11          The ALJ found that Plaintiff has the following severe impairments: history of
12   carpal tunnel syndrome with fixation screws in left hand, spondylosis, obesity, asthma,
13   osteoarthritis, aortic stenosis, hypertension, gout, osteoarthritis of the left knee, post
14   laminectomy symptoms, cervical fusion, bilateral keratonconus, bilateral cataracts, and
15   edema. (A.R. 15). This determination is undisputed.
16                 3. Step Three: Presence of Listed Impairment(s)
17          The ALJ determined that Plaintiff does not have an impairment or combination of
18   impairments that meets or medically equals an impairment listed in 20 C.F.R. Part 404,
19   Subpart P, Appendix 1 of the Social Security regulations. (A.R. 16). Neither party
20   disputes the ALJ’s determination at this step.
21                 4. Step Four: Capacity to Perform Past Relevant Work
22          The ALJ found that Plaintiff has retained the residual functional capacity (“RFC”)
23   to perform light work as defined in 20 C.F.R. § 404.1567(b), subject to a number of
24   limitations. (A.R. 16). Based on the assessed RFC and the testimony of a Vocational
25   Expert (“VE”), the ALJ determined that Plaintiff is capable of performing her past work
26   as a caseworker, composite job customer complaint clerk, and dispatcher. (A.R. 20).
27   Plaintiff asserts that the ALJ improperly discounted Plaintiff’s subjective symptom
28   testimony in making this determination.


                                                -5-
      Case 2:19-cv-04567-ESW Document 13 Filed 05/08/20 Page 6 of 12



 1
                   5. Step Five: Capacity to Perform Other Work
 2
            Given the determination that Plaintiff can perform her past relevant work, the ALJ
 3
     did not reach the fifth step of the disability analysis.
 4
            C. The ALJ Provided Clear and Convincing Reasons for Rejecting Plaintiff’s
 5             Testimony Regarding Plaintiff’s Alleged Impairments
 6          When evaluating a claimant’s testimony regarding subjective pain or symptoms,
 7   the ALJ must engage in a two-step analysis. Vasquez v. Astrue, 572 F.3d 586, 591 (9th
 8   Cir. 2009). In the first step, the ALJ must determine whether the claimant has presented
 9   objective medical evidence of an underlying impairment “which could reasonably be
10   expected to produce the pain or other symptoms alleged.” Lingenfelter v. Astrue, 504
11   F.3d 1028, 1036 (9th Cir. 2007). The claimant does not have to show that the impairment
12   could reasonably be expected to cause the severity of the symptoms. Rather, a claimant
13   must only show that it could have caused some degree of the symptoms. Smolen v.
14   Chater, 80 F.3d 1273, 1282 (9th Cir. 1996).
15          If a claimant meets the first step, and there is no evidence of malingering, the ALJ
16   can only reject a claimant’s testimony about the severity of his or her symptoms by
17   offering clear and convincing reasons that are supported by substantial evidence in the
18   record. Lingenfelter, 504 F.3d at 1036. In evaluating a claimant’s symptom testimony,
19   the ALJ can consider many factors including: a claimant’s reputation for truthfulness,
20   prior inconsistent statements concerning the symptoms, unexplained or inadequately
21   explained failure to seek treatment, and the claimant’s daily activities. Smolen, 80 F.3d at
22   1284; see also 20 C.F.R. § 404.1529(c)(4) (Social Security must consider whether there
23   are conflicts between a claimant’s statements and the rest of the evidence). In addition,
24   although the lack of medical evidence cannot form the sole basis for discounting pain
25   testimony, it is a factor that the ALJ can consider in evaluating the testimony. Burch v.
26   Barnhart, 400 F.3d 676 (9th Cir. 2005); see also 20 C.F.R. 404.1529(c); Rollins v.
27   Massanari, 261 F.3d 853, 857 (9th Cir. 2001).
28


                                                   -6-
      Case 2:19-cv-04567-ESW Document 13 Filed 05/08/20 Page 7 of 12



 1
            Here, the ALJ found that Plaintiff’s medically determinable impairments could
 2
     reasonably be expected to cause her alleged symptoms, but concluded that Plaintiff’s
 3
     “statements concerning the intensity, persistence and limiting effects of these symptoms
 4
     are not entirely consistent with the medical evidence and other evidence in the record for
 5
     the reasons explained in this decision.” (A.R. 17). The ALJ then noted that the record
 6
     indicates that Plaintiff’s (i) asthma improved with treatment, (ii) Plaintiff’s grip strength
 7
     was normal even in light of Plaintiff’s history of carpal tunnel and trigger thumb, (iii)
 8
     Plaintiff’s gait was normal despite her diagnosis of chronic osteoarthritis of the left knee,
 9
     (iv) Plaintiff’s chest pain resolved, and (v) Plaintiff had conservative treatment for her
10
     varicose veins. (A.R. 17). The ALJ also noted that Plaintiff’s pain was controlled after
11
     her spinal surgery and that she reported that she was doing better than before the surgery.
12
     (A.R. 18). After summarizing the record, the ALJ stated that Plaintiff’s statements
13
     regarding the intensity, persistence, and limiting effects of her symptoms “are
14
     inconsistent because it is unsupported by the medical evidence. At her appointments,
15
     [Plaintiff] was well developed and well nourished and in no acute distress (Exhibits 6F/7,
16
     58; 15F/12).” (A.R. 18).
17
            Plaintiff asserts that the ALJ’s decision fails to explain how the medical evidence
18
     conflicts with Plaintiff’s symptom testimony. (Doc. 9 at 11). However, an “ALJ’s
19
     analysis need not be extensive[.]” Brown–Hunter v. Colvin, 806 F.3d 487, 495 (9th Cir.
20
     2015). Immediately after stating that Plaintiff’s testimony is not entirely consistent with
21
     the evidence, the ALJ summarized the relevant portions of the record that support that
22
     finding. The ALJ’s decision does not require the Court to speculate as to the grounds for
23
     the ALJ’s conclusion that Plaintiff’s testimony conflicts with the medical evidence. See
24
     Magallanes, 881 F.2d at 755 (“As a reviewing court, we are not deprived of our faculties
25
     for drawing specific and legitimate inferences from the ALJ’s opinion”); Brown–Hunter,
26
     806 F.3d at 495 (court “cannot substitute [the court’s] conclusions for the ALJ’s, or
27
     speculate as to the grounds for the ALJ’s conclusions. Although the ALJ’s analysis need
28
     not be extensive, the ALJ must provide some reasoning in order for [the court] to


                                                 -7-
      Case 2:19-cv-04567-ESW Document 13 Filed 05/08/20 Page 8 of 12



 1
     meaningfully determine whether the ALJ's conclusions were supported by substantial
 2
     evidence.”). While symptom testimony “cannot be rejected on the sole ground that it is
 3
     not fully corroborated by objective medical evidence, the medical evidence is still a
 4
     relevant factor in determining the severity” and disabling effects of the symptoms.
 5
     Rollins, 261 F.3d at 857 (citing 20 C.F.R. § 404.1529(c)(2)). The ALJ did not commit
 6
     harmful     error      in   concluding      that    the   medical     evidence      undermined
 7
     Plaintiff’s testimony of the severity of her symptoms.
 8
            As another reason for discounting Plaintiff’s symptom testimony, the ALJ found
 9
     that Plaintiff’s “impairments improved with treatment.” (A.R. 18). The ALJ recounted
10
     that Plaintiff
11                    regularly described her pain as 5/10. At that level, [Plaintiff]
12                    reported she was able to tolerate her pain (Exhibit 7F/11).
                      Additionally, [Plaintiff’s] impairments improved after surgery
13                    and physical therapy (Exhibit 4F/4). For example, three
                      months after her neck surgery, [Plaintiff] reported she was
14
                      doing better than before her surgery (Exhibit 4F/42). With
15                    treatment, [Plaintiff’s] edema improved and was described as
                      “relatively stable” (Exhibit 1F/40). For her varicose veins,
16                    she was advised to continue with “conservative management
17                    involving compression stocking leg elevation and exercise”
                      (Exhibit 1F/47).
18
     (A.R. 18-19). Substantial evidence in the record supports the ALJ’s statement above that
19
     Plaintiff “regularly described her pain as 5/10.” (See A.R. 323, describing an “average
20
     pain level of 5/10”; A.R. 352, rating pain 5-6 out of 10). Plaintiff asserts that the ALJ’s
21
     statement that her impairments improved with treatment does not conflict with her
22
     testimony that she still suffered severe symptoms that interfered with her work activity.
23
     (Doc. 9 at 12).       However, as Defendant notes (Doc. 11 at 9), the ALJ found that
24
     Plaintiff’s ability to work is subject to a number of restrictions. For example, the ALJ
25
     concluded that
26                In light of [Plaintiff’s] degenerative disc disease, post
27                laminectomy symptoms, spondylosis, osteoarthritis, and
                  obesity, [Plaintiff] could occasionally climb ramps/stairs but
28                she could never climb ladders, ropes, or scaffolds. Due to her


                                                   -8-
      Case 2:19-cv-04567-ESW Document 13 Filed 05/08/20 Page 9 of 12



 1                 edema, gout, hypertension, and aortic stenosis, she could
 2                 occasionally balance, stoop, kneel, or crouch. In light of
                   [Plaintiff’s] arthritis, gout, and asthma, [Plaintiff] is unable to
 3                 withstand concentrated exposure to dust, fumes, pulmonary
                   irritants, extreme cold, extreme heat, wetness, hazards, and
 4
                   moving machinery. Due to her history of carpal tunnel
 5                 syndrome and fixation screws in left hand, [Plaintiff] could
                   frequently handle and finger with left hand.
 6
     (A.R. 19).      Impairments that can be “controlled effectively” by medication
 7
     or treatment are not considered disabling for purposes of determining eligibility
 8
     for Social Security benefits. See Warre v. Comm’r of Soc. Sec. Admin., 439 F.3d 1001,
 9
     1006 (9th Cir. 2006); Morgan, 169 F.3d at 599 (ALJ may discount claimant’s testimony
10
     on basis of medical improvement). The Court finds that the ALJ did not commit harmful
11
     error by discounting Plaintiff’s symptom testimony on the ground that the record showed
12
     her symptoms improved with treatment. Moreover, in determining a claimant’s RFC . . .
13
     the ALJ is responsible for resolving conflicts in the medical testimony and translating the
14
     claimant’s impairments into concrete functional limitations. Stubbs-Danielson v. Astrue,
15
     539 F.3d 1169, 1174 (9th Cir. 2008). Only those limitations that are supported by
16
     substantial evidence must be incorporated into the RFC. See Osenbrock v. Apfel, 240
17
     F.3d 1157, 1163-65 (9th Cir. 2001). The Court does not find that the ALJ committed
18
     harmful error in translating Plaintiff’s impairments into functional limitations.
19
            The ALJ further explained that Plaintiff’s activities of daily living are inconsistent
20
     with her allegations of disabling symptoms. (A.R. 19). The ALJ observed that Plaintiff
21
     reported that she could do the laundry, do the dishes, sweep, drive a car, go out alone, go
22
     shopping, and count change. (Id.). An ALJ may discount a claimant’s testimony based
23
     on daily activities that either contradict his testimony or that meet the threshold for
24
     transferable work skills. Orn v. Astrue, 495 F.3d 625, 639 (9th Cir. 2007). However, the
25
     ALJ’s decision does not sufficiently explain how Plaintiff’s activities of daily living
26
     translate to the ability to sustain fulltime employment. The Court thus does not find that
27
     Plaintiff’s activities of daily living provide a sufficient reason for discrediting Plaintiff’s
28


                                                  -9-
     Case 2:19-cv-04567-ESW Document 13 Filed 05/08/20 Page 10 of 12



 1
     symptom testimony. See Garrison v. Colvin, 759 F.3d 995, 1016 (9th Cir. 2014) (stating
 2
     that the Ninth Circuit has “repeatedly warned that ALJs must be especially cautious in
 3
     concluding that daily activities are inconsistent with testimony about pain, because
 4
     impairments that would unquestionably preclude work and all the pressures of a
 5
     workplace environment will often be consistent with doing more than merely resting in
 6
     bed all day”). Yet the error is harmless as the ALJ provided other clear and convincing
 7
     reasons supported by substantial evidence for discounting Plaintiff’s symptom testimony.
 8
     See Molina, 674 F.3d at 1115 (where some reasons supporting an ALJ’s credibility
 9
     analysis are found invalid, the error is harmless if the remaining valid reasons provide
10
     substantial evidence to support the ALJ’s credibility determination and “the error does
11
     not negate the validity of the ALJ’s ultimate conclusion”).
12
            The ALJ’s analysis in this case is unlike the brief and conclusory analyses that the
13
     Ninth Circuit Court of Appeals has deemed insufficient in other cases. For example, in
14
     Treichler v. Commissioner of Social Sec. Admin., 775 F.3d 1090, 1102-03 (9th Cir.
15
     2014), an ALJ stated in a single sentence that “the claimant’s statements concerning the
16
     intensity, persistence and limiting effects of these symptoms are not credible to the extent
17
     they are inconsistent with the above residual functional capacity assessment.” The Court
18
     of Appeals held that stopping after this introductory remark “falls short of meeting the
19
     ALJ’s responsibility to provide a discussion of the evidence and the reason or reasons
20
     upon which his adverse determination is based.” Id. at 1103 (internal quotation marks
21
     omitted); see also 42 U.S.C. § 405(b)(1). The Court further stated that an ALJ’s “vague
22
     allegation that a claimant’s testimony is not consistent with the objective medical
23
     evidence, without any specific findings in support of that conclusion is insufficient for
24
     our review.” Id. (quoting Vasquez v. Astrue, 572 F.3d 586, 592 (9th Cir. 2009).
25
            In Robbins v. Astrue, 466 F.3d 880, 883-84 (9th Cir. 2006), the Court of Appeals
26
     found the ALJ’s “fleeting credibility finding” insufficient. In Robbins, the ALJ simply
27
     stated that (i) the claimant’s testimony was “not consistent with or supported by the
28
     overall medical evidence of record” and (ii) “[claimant’s] testimony regarding his alcohol


                                                - 10 -
     Case 2:19-cv-04567-ESW Document 13 Filed 05/08/20 Page 11 of 12



 1
     dependence and abuse problem remains equivocal.” Id. In discussing why the ALJ’s
 2
     finding was insufficient, the Court explained that the ALJ did not provide a “narrative
 3
     discussion” containing “specific reasons for the finding . . . supported by the evidence in
 4
     the record.” Id. at 884-85.
 5
            Similarly, in Lester v. Chater, 81 F.3d 821, 833 (9th Cir. 1995), an ALJ simply
 6
     concluded that the claimant’s complaints were “not credible” and “exaggerated.” The
 7
     Court held that the finding was insufficient as the ALJ did not provide any specific
 8
     reasons for disbelieving the claimant other than a lack of objective evidence. Id. at 834.
 9
            The ALJ’s analysis in this case is more like the analysis in Stubbs-Danielson v.
10
     Astrue, 539 F.3d 1169 (9th Cir. 2008). In Stubbs-Danielson, the Ninth Circuit Court of
11
     Appeals found that an ALJ sufficiently explained the reasons for discounting a claimant’s
12
     symptom testimony where the ALJ stated that:
13
                   The claimant’s allegations as to the intensity, persistence and
14                 limiting effects of her symptoms are disproportionate and not
                   supported by the objective medical findings nor any other
15                 corroborating evidence. The record reflects that the claimant
16                 has normal activities of daily living, including cooking, house
                   cleaning, doing laundry, and helping her husband in
17                 managing finances.
18                                               ***
                   These activities tend to suggest that the claimant may still be
19                 capable of performing the basic demands of competitive,
20                 remunerative, unskilled work on a sustained basis.

21   Id. at 1175. The Ninth Circuit also found that the medical evidence, including the reports

22   of two physicians who assessed that the claimant could perform a limited range of work,

23   supported the ALJ’s determination. Id.

24          Here, unlike in Treichler, Robbins, and Lester, the ALJ goes beyond making a

25   “fleeting” and conclusory remark that Plaintiff’s testimony is not credible. The ALJ

26   discusses the inconsistencies in the medical evidence that she finds discredit Plaintiff’s

27   testimony. Like in Stubbs-Danielson, the ALJ’s conclusion is also supported by the

28   opinion of a reviewing State agency doctor who found that Plaintiff could perform light



                                                - 11 -
     Case 2:19-cv-04567-ESW Document 13 Filed 05/08/20 Page 12 of 12



 1
     work, subject to the restriction that Plaintiff could only occasionally crouch, kneel, stoop,
 2
     balance, or climb ramps or stairs. (A.R. 80-82).
 3
            It is possible that a different ALJ would not have discounted Plaintiff’s symptom
 4
     testimony. But it is not the Court’s role to second guess an ALJ’s decision to disbelieve a
 5
     Plaintiff’s allegations. See Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989) (“An ALJ
 6
     cannot be required to believe every allegation of disabling pain, or else disability benefits
 7
     would be available for the asking. . . .”). The Court has concluded that all but one of the
 8
     reasons provided by the ALJ for discounting Plaintiff’s testimony are specific, clear,
 9
     convincing, and are supported by substantial evidence in the record. The Court therefore
10
     finds that the ALJ did not err in discounting Plaintiff’s testimony.
11
                                        III. CONCLUSION
12
            Based on the foregoing,
13
            IT IS ORDERED affirming the decision of the Commissioner of Social Security.
14
     The Clerk of Court shall enter judgment accordingly.
15
            Dated this 8th day of May, 2020.
16
17
18
                                                         Honorable Eileen S. Willett
19                                                       United States Magistrate Judge
20
21
22
23
24
25
26
27
28


                                                - 12 -
